Beard, Justice.
On July 15th, 1901, Lettie M. Misters filed her petition in the District Court of Natrona County, which petition is entitled, “In the matter of the estate of Seymour C. Leach, deceased.” And is addressed “To the Hon. Charles W. Bramel, Judge of the District Court.”
The petition states in substance that Lettie M. Misters is thirty-three years of age and a resident of Natrona County, Wyoming; that Seymour C. Leach died intestate on or about July 20th, 1896, in said county, where he resided at the time of his death; that he left an estate in said county, consisting of real and personal property not exceeding in value the sum of five thousand dollars; that *242she is the daughter and Sarah Leach is the widow of deceased, and that there are no other heirs at law or next of kin of deceased; that all of said property has been since the death of said Seymour C. Leach in the possession of his widow, Sarah Leach; that in addition to said property, the deceased had in his possession, at the time of his death, as trustee, under an agreement with Cynthia Leach, his former wife, and the mother of petitioner, other personal property which was to be turned over to petitioner upon her arriving at' the age of maj ority, and that she attained that age in August, 1887; that deceased failed to turn over the property to her, but fraudulently transferred it to said Sarah Leach, who took and now holds possession of the same.
The prayer is for a hearing, and that letters of administration be issued to petitioner or some other competent person, “and that thereafter the said Sarah Leach be required, by proper order of the court, to make a due and proper accounting of all the assets of said estate, including the property held by the said Seymour C. Leach at the time of his death, as trustee for your petitioner, and now in the possession of the said Sarah Leach, as aforesaid, and that all of the said property be duly and properly appraised as provided by law, and that said property, as provided by law, be distributed to the persons entitled thereto, and have such other and further relief in the premises as this court may deem meet and proper.”
To this petition Sarah Leach, the widow of deceased, on August 15th, 1901, filed a paper entitled, “Answer to the petition for letters of administration, filed in the above entitled action.” The answer admits the allegations of the petition, except those in relation to the alleged trust, fraudulent transfer of property to her by her husband, and the fact that deceased left an estate,. which are denied; and she pleads the statute of limitations.
The case was referred to a referee to take the evidence in writing, which was done, and on December 8th, 1902, *243the court rendered the following judgment: “It is hereby adjudged, ordered and decreed that Sarah E. Leach pay to Lettie M. Misters five hundred dollars on or before January 8th, 1903, or show cause why she should not be punished for contempt of court; to which ruling the said Sarah E. Leach excepts.”
A motion for a new trial was denied and the case comes to this court on error. There was a large amount of testimony taken in the case in relation to the ownership of certain property, none of which it is necessary to consider under the view we take of the case. The petition is for the appointment of an administrator of the estate of Seymour C. Leach, deceased, and the only question to be determined by the District Court was, whether or not an administrator should be appointed, and, if so, who should be so appointed. This the court did not do; the judgment above recited being the only judgment or order made by the District Court upon tire hearing. The question of the right or title to the property as between Lettie M. Misters and Sarah Leach was not and could not be put in issue in the pending proceeding, and the money judgment or order-for Mrs. Leach to pay to Mrs. Misters five hundred dollars, or show cause why she should not be punished for contempt, was entirely outside of the issues and beyond the jurisdiction of the court on this application for letters of administration. The learned Judge of the District Court seems to have erroneously regarded the case as an action between Mrs. Misters and Mrs. Leach to settle the rights of property between them; but we do not so consider it. We have not been favored with a brief on behalf of Mrs. Misters, and, therefore, do not know upon what grounds she claims that the judgment should be sustained.
The judgment of the District Court is reversed, the order requiring Sarah E. Leach to pay five hundred dollars to Lettie M. Misters is vacated and the case remanded to the District Court for further proceedings according to law.

Reversed.

Potter J., concurs.